      Case 2:14-cr-00858-SPL Document 455 Filed 05/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CR-14-00858-001-PHX-SPL
      United States of America,
 9                                              )
                                                )
                        Plaintiff,              )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      Steven Audette,                           )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15          The Court has received Defendant’s Motion to Reopen Case and Remand for New,
16   Fair, Nonbiased, Nonprejudiced Trial with Effective Assistance of Counsel, Based on New
17   Evidence, and Other Factors (Doc. 453). Defendant is represented by counsel. It does not
18   appear that Defendant conferred with counsel of record in these matters. Pursuant to Local
19   Rule 83.3(c), Defendant must appear through counsel. For this reason,
20          IT IS ORDERED striking the document as improperly filed. (Doc. 453.) Counsel
21   may re-urge the issue if he finds it applicable. The Court will take no further action on the
22   document. Defendant is again advised that no further pro se filings will be considered.
23          Dated this 5th day of May, 2020.
24
25
26                                                     Honorable Steven P. Logan
27                                                     United States District Judge

28
